DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 27 March 2021 which claims foreign priority to FR2003569 filed 9 April 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “perforation means” in claims 1 and 10 are not being interpreted under 35 U.S.C. 112(f), because [0042] of the applicant’s disclosure provides that the “perforation means” can be a mechanical device actuated using a controller, such as, for example a device comprising a needle or a keen blade.  The examiner is interpreting the “perforation means” to also include any type of valve as a valve is a mechanical device actuated using a controller.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokomaku et al. (US 2001/002686).
- Regarding Claim 1. Yokomaku discloses a variable lift device (1, fig. 1-3 and 5, “stratospheric airship” [abstract]), comprising: 
a pressurized airtight enclosure (11) accommodating air (30, “air compartment containing air” [0058], the compartment is within the gas envelope), 
a first airtight ballonet (21, “buoyant gas tank” [0060]) disposed inside the airtight enclosure (11) accommodating a pressurized gas with a density lower than the density of air (“buoyant gas” [0060]), the first airtight ballonet (21) comprising a perforation means (24, “buoyant gas vent valve” [0065]) for perforating the first airtight ballonet (21) configured to release the gas with a density lower than the density of air into the airtight enclosure (11, “for discharging the buoyant gas into the buoyant gas compartment” [0065]).
- Regarding Claim 2. Yokomaku discloses the variable lift device according to Claim 1, wherein the variable lift device (1) comprises a second airtight ballonet (20, “buoyant gas compartment” [0058]) disposed inside the airtight enclosure (11) and fluidically connected to the first airtight ballonet (21, “supplied from the…tank into the buoyant gas compartment” [0069]).
- Regarding Claim 3. Yokomaku discloses the variable lift device according to Claim 2, the airtight enclosure (11) comprising a top surface (fig. 3 illustrates the top surface of the device with solar panels 41 disposed upon the top surface), wherein the second airtight ballonet (20) is disposed against the top surface of the airtight enclosure (11, fig. 3 illustrates the ballonets disposed against the top surface of the enclosure).
- Regarding Claim 5. Yokomaku discloses the variable lift device according to Claim 1, the airtight enclosure (11) comprising a stern (fig. 1 illustrates the stern with tail 46 and propeller 45 disposed thereon), wherein at least one discharge valve (32, “air vent valve” [0070]) is disposed against the stern of the airtight enclosure (11, fig. 6 illustrates the location of the air vent valve, which is along line IV/IV of fig. 2 placing the valve against the stern).
- Regarding Claim 8. Yokomaku discloses the variable lift device according to Claim 1, extending along a first longitudinal axis Al (a in fig. 2), comprising an additional inclination device (46/45) disposed against the variable lift device (1).
- Regarding Claim 9. Yokomaku discloses the variable lift device according to Claim 8, wherein the additional inclination device (45/46) has a transverse mobility along the longitudinal axis Al (a, fig. 2 illustrates the stabilizer, which inherently includes control surfaces) from a position of balance P1 to a retracted position P2 (P1 will be any control position which the stabilizer control surfaces reach to stabilize the aircraft and P2 will be the original/retracted position of the control surfaces).
- Regarding Claim 10. Yokomaku discloses the variable lift device according to Claim 1, wherein the perforation means (24) for perforating the first airtight ballonet (21) is actuated using a controller (“when the pressure difference reaches a predetermined limit pressure difference, the buoyant gas vent valve is opened to transfer the buoyant gas in the thin film buoyant gas tank to the buoyant gas compartment in order to prevent the possible break of the film of the thin film buoyant gas tank” [0073], a controller is inherently required to perform the functions recited) .
- Regarding Claim 11. Yokomaku discloses the variable lift device according to Claim 1, wherein the first airtight ballonet (21) is interchangeable (fig. 5 illustrates two identical first airtight ballonets, allowing for the ballonets to be interchangeable).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomaku in view of Obviousness.
- Regarding Claim 4. Yokomaku discloses the variable lift device according to Claim 1, the airtight enclosure (10) comprising a bow (fig. 1 illustrates the bow of the device), but does not disclose wherein the first airtight ballonet is disposed against an inner face of the bow of the airtight enclosure.
However, the examiner contends that Yokomaku discloses the invention except for the location of the first airtight ballonet (21) against an inner face of the bow of the airtight enclosure (11).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the location of the first airtight ballonet since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
- Regarding Claim 6. Yokomaku discloses the variable lift device according to Claim 1, with the first airtight ballonet (21), but does not disclose wherein the first airtight ballonet (21) is produced from a plastic material.
However, the examiner contends that Yokomaku discloses the invention except for the material of the first airtight ballonet (21) being a plastic material, as the material is disclosed by Yokomaku as a “thin film”.  It has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use, and as such, choosing a plastic material for the thin film disclosed by Yokomaku is an obvious choice to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        9 August 2022